DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-8, 10-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a control system of a skidder.  Independent Claims 2, 10, and 18 identify the following uniquely distinct combination of features:
Claim 2: “a controller operatively connected to level sensor and to the grapple assembly, the controller including a processer and a memory, wherein the memory has a plurality of program instructions stored thereon, that in response to and execution of the plurality of program instructions by the processor causes the controller to: identify a slope of the vehicle with respect to the force of gravity based on the level sensor; actuate the grapple assembly to adjust a height of the grapple with respect to ground based on the identified slope; further wherein execution of the plurality of program instructions by the processor causes the controller to: identify a slip condition of the wheels or tracks based on the wheel or track speed and the vehicle speed; actuate the grapple assembly to adjust a height of the grapple with respect to ground based on the identified slip condition.”
Claim 10: “a controller operatively connected to level sensor and to the grapple assembly, the controller including a processer and a memory, wherein the memory has a plurality of program instructions stored thereon, and execution of the plurality of program instructions by the processor causes the controller to: identify a slope of the vehicle with respect to the force of gravity based on the level sensor; and actuate the grapple assembly to adjust a height of the grapple with respect to ground based on the identified slope; further wherein execution of the plurality of program instructions by the processor causes the controller to: identify a slip condition based on the wheel or track  speed and the vehicle speed; actuate the grapple assembly to adjust a height of the grapple with respect to ground based on the identified slip condition.”
Claim 18: “identifying a slope of the vehicle with respect to the force of gravity; actuating the grapple assembly to adjust a height of the grapple based on the identified slope of the vehicle; identifying a wheel or track slip condition of the wheel or track; and actuating the grapple assembly to adjust a height of the grapple based on the identified slip condition of the vehicle.”

The independent claims overcome the prior art of record since they require the above-cited limitations, in combination with the other respective claim limitations.
The prior art of record does not disclose nor make obvious this combination of limitations, as understood by the Examiner.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652